Exhibit 10.40
August 25, 2008
Elisa Karlson
Dear Elisa:
Congratulations! I am pleased to have you join the team at Valeant
Pharmaceuticals International.
This letter outlines the details of your employment and your Valeant assignment,
which was contingent upon your successful completion of a pre-employment drug
screen and background investigation.

•   Title: Chief Administrative Officer; you will report to the Chief Executive
Officer.   •   Base Salary: $25,000 per month ($300,000 annualized).   •  
Starting date: April 7, 2008.   •   Relocation Benefits: You will be eligible
for relocation benefits in accordance with the generally applicable terms and
conditions of the relocation policy available to senior executives of the
Company; provided that, at a minimum, for a period of six months following your
commencement date, you will be reimbursed for your costs of commuting between
the Company’s offices and your home in New Jersey.   •   Sign-On Bonus: You have
received, or will receive, a sign-on bonus of $500,000 on or before May 7, 2008;
provided, however, if you voluntarily terminate your employment prior to
April 7, 2009 (or you are terminated for Cause within such period), you will be
required to repay to the Company a pro rata portion of such bonus determined by
multiplying $500,000 times the quotient obtained by dividing (a) the difference
obtained by subtracting the number of days employed from [365]; by (b) [365]. [#
of days to be confirmed with Mike}   •   Salary Adjustments: You will be
eligible for participation in our Merit Increase Program, based on performance,
for the period beginning April 1, 2009. This policy is subject to change as
approved by the Compensation Committee of the Valeant Board of Directors.   •  
Annual Incentive: You will be eligible to participate in Valeant’s management
bonus plan beginning in the 2008 calendar year. Your target bonus will be 60%,
with the potential of 120% of your base pay. This plan, and therefore your
participation, is subject to change at the discretion of the Board of Directors.
Bonuses are payable at the time the other management bonuses are paid. To be
eligible for any bonus payment, you must be employed by the Company on the day
in which the applicable bonus is paid to other members of Valeant management.
Notwithstanding the foregoing, you shall be guaranteed to participate in the
2008 bonus program at the target level ($180,000), prorated for your period of
employment for 2008, if you remain with the Company until the date that 2008

__JMP EK______
Initials          

 



--------------------------------------------------------------------------------



 



Ms. Elisa Karlson
August 25, 2008
Page 2 of 9


    bonuses are paid in 2009. Such bonus guarantee is a minimum and does not
limit the Company from paying additional bonus under the program.   •   Equity
Awards: As indicated in the employment terms provided to by you by the Company’s
Chief Executive Officer, subject to the approval of the Compensation Committee
of the Company’s Board of Directors, you will receive the following equity:

      Stock Options — options to purchase 125,000 shares of Common Stock of
Valeant Pharmaceuticals International (the “Options”). The Options will be
priced at the fair market value at the close of business on the date of approval
by the Compensation Committee. The Options will vest over a four-year period
from the grant date of the Options (25% per year on the anniversary of the grant
date) and shall have a term of ten (10) years. If, your employment is terminated
by the Company without Cause or by you for Good Reason, either in contemplation
of a Change in Control or at any time within twelve (12) months following a
Change in Control, then any Option that is not cancelled in connection with the
Change in Control in exchange for cash payment will vest on the termination date
and shall remain exercisable for one year following the termination date (but in
no event beyond the 10-year term of the Option). If your employment is
terminated by the Company for Disability or by reason of your death, any Option
outstanding shall vest in full and remain exercisable following the termination
date (but in no event beyond the 10-year term of the Option).     •  
Performance Restricted Share Units. You will also receive 49,847
performance-based restricted stock units (the “Performance Share Units”) under
the Company’s 2006 equity incentive plan (the “2006 Plan”), which shall vest as
follows, (provided, in all events that you are continually employed by the
Company through and including February 1, 2011):

  1.   If at February 1, 2011 (the “First Measurement Date), the Adjusted Share
Price (as defined below) equals the Single Vesting Share Price (as defined
below), you shall vest in 49,847 Performance Share Units.     2.   If at the
First Measurement Date the Adjusted Share Price equals (the Double Vesting Share
Price (as defined below), you shall vest in 99,694 Performance Share Units.    
3.   If at the First Measurement Date the Adjusted Share Price equalsthe Triple
Vesting Share Price (as defined below), you shall vest in 149,541 Performance
Share Units.     4.   Performance Share Units that could have been earned under
any of subclauses 1, 2, or 3 above that are not earned on the First Measurement
Date may be earned on February 1, 2012 (the “Second Measurement Date”), subject
to your continued employment through that date, based upon the Adjusted Share
Price on such Second Measurement Date.     5.   If the Adjusted Share Price on a
measurement date is between the Single Vesting Share Price and the Double
Vesting Share Price or is between the Double Vesting Share Price and the Triple
Vesting Share Price, you shall vest in, and the Company shall deliver, a number
Performance Share Units that is the mathematical interpolation between the
number of shares which would vest at defined ends of the spectrum.     6.   The
Company shall distribute to you a number of shares of its common stock equal to
the number of Performance Shares that become vested as soon as practicable (but
in any

__JMP EK______
Initials          

 



--------------------------------------------------------------------------------



 



Ms. Elisa Karlson
August 25, 2008
Page 3 of 9


      event no later than 45 days) following the vesting date of such
Performance Shares. You shall not be permitted to sell, assign, transfer, or
otherwise dispose of more than fifty percent (50%) of the Net Shares (as defined
below) acquired upon settlement of the Performance Share Units until the
expiration of the two-year period following receipt, or, if sooner, until a
Change in Control or until you experience a termination of employment. For
purposes of this letter, Net Shares shall mean the net number of shares acquired
by you upon settlement of the Performance Share Units after subtracting any such
shares withheld by the Company in payment of withholding obligations applicable
to such settlement.     7.   In the event of the occurrence of a Change in
Control or termination of your employment by death or Disability, the
performance measures applicable to the Performance Share Units will be applied
as though the date of the Change in Control, or employment termination date, as
applicable, were the end of the measurement period, with the number of units
calculated in a manner consistent with the vesting schedule described above
(e.g., in the event of a Change in Control occurs or your employment is
terminated by death or Disability prior to the First Measurement Date, 100% will
vest at the date of such termination if the Adjusted Share Price is the Single
Vesting Share Price; 200% will vest if the Adjusted Share Price is the Double
Vesting Share Price; and 300% will vest if the Adjusted Share Price is the
Triple Vesting Share Price; and if the Adjusted Share Price on such measurement
date is between the Single Vesting Share Price and the Double Vesting Share
Price or is between the Double Vesting Share Price and the Triple Vesting Share
Price, you shall vest in, and the Company shall deliver, a number of Performance
Share Units that is the mathematical interpolation between the number of shares
which would vest at defined ends of the spectrum).

    “Adjusted Share Price” means the sum of (i) the average prices of a share
for the twenty trading days prior the applicable measurement date (the “Per
Share Price”), and (ii) the value that would be derived from the number of
shares (including fractions thereof) that would have been purchased had an
amount equal to each dividend paid on a share of common stock after February 1,
2008 and on or prior to the applicable measurement date been deemed invested on
the dividend payment date, based on the closing price of the common stock on
such dividend payment date.       “Single Vesting Share Price,” “Double Vesting
Share Price,” and “Triple Vesting Share Price” mean the Adjusted Share Prices
equal to a compound annual share price appreciation (the “Annual Compound TSR”)
of 15%, 30% and 45%, respectively, as measured between the specified share price
of $12.27 on February 1, 2008 (which was the Per Share Price as measured on the
effective date of the Performance RSU Award granted to the Company’s Chief
Executive Officer pursuant to his employment agreement) and the applicable
measurement date. For example, Annual Compound TSRs of 15%, 30% and 45% equal
Adjusted Share Prices of (a) $18.66, $26.96 and $37.41, respectively, on the
First Measurement Date and (b) $21.46, $35.04 and $52.24, respectively, on the
Second Measurement Date.

Grant Notices and Grant Agreements shall be prepared consistent with the terms
set forth above and providing such other terms and conditions as are in the
Company’s standard such agreements.   •   Share Purchase Commitment: You also
agree to purchase at least $150,000 worth of shares of the Company’s common
stock on or before April 7, 2009, or such later date as determined by the
Company (the “Purchased Shares”). You shall not be permitted to sell any of the
Purchased Shares until the earlier of one year after the Final Purchase Date (as
defined below) and your date of termination of employment for any reason. As
long as you remain employed by the Company, you

__JMP EK______
Initials          

 



--------------------------------------------------------------------------------



 



Ms. Elisa Karlson
August 25, 2008
Page 4 of 9


    shall retain ownership of at least (i) seventy-five percent (75%) of the
Purchased Shares until April 7, 2010, (ii) fifty percent (50%) of the Purchase
Shares until April 7, 2011, and (iii) twenty-five percent (25%) of the Purchased
Shares until April 1, 2012 (the holding requirements in this and the immediately
preceding sentence shall be referred to as the “Purchase Obligations”).
Notwithstanding the foregoing, the Purchase Obligations shall be waived upon the
occurrence of a Change of Control. The “Final Purchase Date” shall mean the date
on which you have purchased shares that, together with other shares purchased by
you on or after April 7, 2008, have an aggregate purchase price of $150,000.    
  Matching Grants for Share Purchases: The Company shall make matching grants
with respect to the Purchased Shares and any additional shares of the Company’s
common stock you purchase (up to an aggregate purchased amount of $300,000,
inclusive of the Purchased Shares) on or before April 7, 2009. Such matching
grants shall be credited to you as soon as practicable after the end of any
month in which you purchase Company shares, in a number of restricted share
units equal to the number of shares purchased in such month (the “Matching Share
Units”). The Matching Share Units shall vest and be settled in shares on the
following schedule: Twenty-five percent (25%) of the Matching Share Units shall
vest and be settled on the first anniversary of the Final Purchase Date and an
additional 25% of the Matching Share Units shall vest and be settled on each of
April 7, 2010, April 7, 2011 and April 7, 2012, provided you are employed on the
relevant vesting date and you have not violated the Purchase Obligations prior
to such vesting date. If your employment is terminated by the Company without
Cause or by you for Good Reason, either in contemplation of a Change in Control
or at any time within twelve (12) months following a Change in Control, or if
your employment is terminated by the Company at any time for Disability or by
reason of your death, then, your Matching Share Units shall immediately vest and
be settled in shares as soon as practicable (but not more than 60 days)
thereafter.   •   Until the expiration of the two-year period following the date
on which any portion of the Matching Share Units are settled, you shall not be
permitted to sell, assign, transfer, or otherwise dispose of more than fifty
percent (50%) of the net number of shares acquired by you upon such settlement
of such portion of the Matching Share Units after subtracting any such shares
withheld by the Company in payment of withholding obligations applicable to such
settlement acquired upon settlement of the Matching Share Units. This
restriction shall cease to apply upon a Change in Control or your earlier
termination of employment.   •   Good Reason. You may terminate your employment
for Good Reason (as defined below) by delivering to the Company a Notice of
Termination (as defined below) not less than thirty (30) days prior to the
termination of your employment for Good Reason. The Company shall have the
option of terminating your duties and responsibilities prior to the expiration
of such thirty-day notice period, subject to the payment by the Company of the
benefits provided in this letter, as may be applicable. For purposes of this
letter, Good Reason shall mean the occurrence of any of the events or conditions
described in clauses (i) through (iii) immediately below which are not cured by
the Company (if susceptible to cure by the Company) within thirty (30) days
after the Company has received written notice from you within ninety (90) days
of the initial existence of the event or condition constituting Good Reason
specifying the particular events or conditions which constitute Good Reason and
the specific cure requested by you.

__JMP EK______
Initials          

 



--------------------------------------------------------------------------------



 



Ms. Elisa Karlson
August 25, 2008
Page 5 of 9
(i) Diminution of Responsibility. (A) any material reduction in your duties or
responsibilities as in effect immediately prior thereto, or (B) removal of you
from the position of Chief Administrative Officer, except in connection with the
termination of your employment for Disability, Cause, as a result of your death
or by you other than for Good Reason;
(ii) Compensation Reduction. Any material reduction in your base salary or
target bonus opportunity; or
(iii) Company Breach. Any other material breach by the Company of any material
provision of this letter.

•   Change in Control. For purposes of this letter, a “Change in Control” shall
mean any of the following events:

(i) the acquisition (other than from the Company) by any person (as such term is
defined in Section 13(c) or 14(d) of the Securities Exchange Act of 1934, as
amended (the “1934 Act”)) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the 1934 Act) of thirty percent (30%) or more of
the combined voting power of the Company’s then outstanding voting securities;
(ii) the individuals who, as of the date hereof, are members of the Board (the
“Incumbent Board”), cease for any reason to constitute at least a majority of
the Board, unless the election, or nomination for election by the Company’s
stockholders, of any new director was approved by a vote of at least a majority
of the Incumbent Board, and such new director shall, for purposes of this
Agreement, be considered as a member of the Incumbent Board; or
(iii) the closing of:

  (1)   a merger or consolidation involving the Company if the stockholders of
the Company, immediately before such merger or consolidation, do not, as a
result of such merger or consolidation, own, directly or indirectly, more than
fifty percent (50%) of the combined voting power of the then outstanding voting
securities of the corporation resulting from such merger or consolidation in
substantially the same proportion as their ownership of the combined voting
power of the voting securities of the Company outstanding immediately before
such merger or consolidation; or     (2)   a complete liquidation or dissolution
of the Company or an agreement for the sale or other disposition of all or
substantially all of the assets of the Company.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because thirty percent (30%) or more of the combined voting power of the
Company’s then outstanding securities is acquired by (i) a trustee or other
fiduciary holding securities under one or more employee benefit plans maintained
by the Company or any of its subsidiaries or (ii) any corporation which,
immediately prior to such acquisition, is owned directly or indirectly by the
stockholders of the
__JMP EK______
Initials          

 



--------------------------------------------------------------------------------



 



Ms. Elisa Karlson
August 25, 2008
Page 6 of 9


      Company in the same proportion as their ownership of stock in the Company
immediately prior to such acquisition.         Upon the occurrence of a Change
in Control, at the election of the Company, either (i) the unvested Options and
Matching Share Units shall vest and all Options and Matching Share Units shall
be cancelled in exchange for a cash payment based in the case of any merger
transaction on the price received by shareholders in the transaction
constituting the Change in Control or, in the case of any other event that
constitutes a Change in Control, the closing price of a Share on the date such
Change in Control occurs (minus, in the case of Options, the applicable exercise
price per share) or (ii) all Options and Matching Share Units shall be converted
into options or units, as applicable, in respect of the common stock of the
acquiring entity (in a merger or otherwise) on the basis of the relative values
of such stock and the Shares at the time of the Change in Control, reflecting
and continuing the same vesting schedule in place immediately prior to the
Change in Control; provided that subclause (ii) shall only be applicable if the
common stock of the acquiring entity is publicly traded on an established
securities market on the date on which such Change in Control is effected.     •
  Disability. The Company may terminate your employment, on written notice to
you after having established your Disability and while you remain Disabled,
subject to the payment by the Company to you of the applicable benefits provided
pursuant to this letter. For purposes of this letter, “Disability” shall mean
your inability to substantially perform your duties and responsibilities
hereunder by reason of any physical or mental incapacity for two or more periods
of ninety (90) consecutive days each in any three hundred and sixty (360) day
period, as determined by a physician with no history of prior dealings with the
Company or you, as reasonably agreed upon by the Company and you. You shall be
entitled to the compensation and benefits provided for under this letter for any
period prior to your termination by reason of Disability during which you are
unable to work due to a physical or mental infirmity in accordance with the
Company’s policies for similarly-situated executives.     •   Cause. The Company
may terminate your employment for “Cause”, subject to the payment by the Company
to you of the applicable benefits provided in this letter. “Cause” shall mean,
for purposes of this letter: (1) conviction of any felony (other than one
related to a vehicular offense) or other criminal act involving fraud;
(2) willful misconduct that results in a material economic detriment to the
Company; (3) material violation of Company policies and directives, which is not
cured after written notice and an opportunity for cure, (4) continued refusal by
you to perform your duties after written notice identifying the deficiencies and
an opportunity for cure; and (5) a material violation by you of any material
covenants to the Company. No action or inaction shall be deemed willful if not
demonstrably willful and if taken or not taken by you in good faith and with the
understanding that such action or inaction was not adverse to the best interests
of the Company. Reference in this paragraph to the Company shall also include
direct and indirect subsidiaries of the Company, and materiality shall be
measured based on the action or inaction and the impact upon the Company taken
as a whole. The Company may suspend, with pay, you upon your indictment for the
commission of a felony as described under clause (A) above. Such suspension may
remain effective until such time as the indictment is either dismissed or a
verdict of not guilty has been entered.

__JMP EK______
Initials          

 



--------------------------------------------------------------------------------



 



Ms. Elisa Karlson
August 25, 2008
Page 7 of 9


•   Employee and Executive Benefits: You will be eligible to participate in the
employee benefit plans and programs generally made available to employees (on
the terms and conditions applicable generally to all employees) and the
Valeant’s Executive Benefit Program:

  1)   Executive medical program     2)   Executive medical reimbursement
program up to $10,000 per year     3)   Executive perquisites allowance of
$25,000 (subject to applicable taxation) annually to be used as you see fit for
car, enhanced life insurance, financial planning, etc.     4)   Executive
Vacation Program     5)   Executive Annual Physical Program

•   Reimbursement of Certain Expenses: The Company shall fully reimburse the
fees of your counsel and financial advisor incurred in connection with the
development and implementation of the terms of your employment.   •   At-Will
Employment. Your employment with Valeant is “at will”. This means that you or
Valeant have the option to terminate your employment at any time, with or
without advance notice, and with or without cause. Valeant also may change your
position, title, pay, benefits, and other terms and conditions of your
employment (except for the at will nature of your employment and the terms of
the Mediation and Arbitration Agreement) at any time, for any reason, with or
without notice. This offer of employment does not constitute an express or
implied agreement of continuing or long term employment. The at will nature of
your employment can be altered only by a written agreement specifying the
altered status of your employment. Such written agreement must be signed by both
you and Mr. Pearson.   •   Severance Benefits. Notwithstanding the immediately
preceding bullet paragraph, if your employment is terminated by the Company
without Cause or by you for Good Reason, the Company shall have the following
obligations:

  •   The Company will pay you the sum of an amount equal to your annual salary
as of the date of your termination, plus an amount equal to your annual target
bonus as of the date of your termination, provided that, if your termination
occurs either in contemplation of a Change in Control or at any time within
twelve (12) months following a Change in Control, the Company shall pay you an
amount which is twice the sum otherwise determined under this bullet;     •  
The Company will pay you any accrued but unpaid salary or vacation pay and any
deferred compensation. In addition, the Company will pay you any bonus earned
but unpaid in respect of any fiscal year preceding the termination date, within
60 days following the termination date, plus any pro-rata bonus for the year of
termination based on a target-level bonus.     •   The Company will provide you
with continued coverage under any health, medical, dental or vision program or
policy in which you were eligible to participate at the time of your employment
termination for 12 months following such termination on terms no less favorable
to you and your dependents (including with respect to payment for the costs
thereof) than those in effect immediately prior to such termination;     •   The
performance measures applicable to the Performance Share Units will be applied
as though the termination date were the end of the measurement period, with the
number of units calculated in a manner consistent with the vesting schedule
described above (e.g., in the event of your termination prior to the First
Measurement Date, 100% will vest at the date

__JMP EK______
Initials          

 



--------------------------------------------------------------------------------



 



Ms. Elisa Karlson
August 25, 2008
Page 8 of 9

      of such termination if the Adjusted Share Price is the Single Vesting
Share Price; 200% will vest if the Adjusted Share Price is the Double Vesting
Share Price; and 300% will vest if the Adjusted Share Price is the Triple
Vesting Share Price; and if the Adjusted Share Price on such measurement date is
between the Single Vesting Share Price and the Double Vesting Share Price or is
between the Double Vesting Share Price and the Triple Vesting Share Price, you
shall vest in, and the Company shall deliver, a number of Performance Share
Units that is the mathematical interpolation between the number of shares which
would vest at defined ends of the spectrum); provided, however, that in the
event you are entitled to payment under this bullet point, only a pro rata
portion of such calculated units will vest upon your termination (based on the
number of completed months elapsed from the date of grant to the date of
termination divided by 36 months). The Company shall deliver shares in respect
of such vested Performance Share Units, if any, as soon as practicable (but not
later than sixty (60) days) following your termination date, and all other
Performance Share Units will be forfeited.     •   The Company shall provide
outplacement services through one or more outside firms of your choosing up to
an aggregate of $20,000, which services shall extend until the earlier of
(i) 12 months following the termination of your employment or (ii) the date that
you secure full time employment.     •   You shall have three months following
the termination date to exercise vested Options (but in no event beyond the
expiration of the 10-year Option term). Any unvested portion of the Option, any
unvested Performance Share Units and any unvested Matching Share Units shall be
forfeited.

Notwithstanding anything herein to the contrary, the Company shall have no
obligation to pay or provide any of the severance benefits set forth in this
letter unless you execute and deliver, within 60 days of the date of your
termination, and do not revoke, a general release in form satisfactory to the
Company. It is understood that you will not engage in any activities that
constitute a conflict of interest with the interests of Valeant.
Section 409A. If any payments or benefits due to you hereunder would cause the
application of an accelerated or additional tax under Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”), such payments or
benefits shall be restructured in a manner which does not cause such an
accelerated or additional tax. Without limiting the foregoing and
notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to this letter during the six-month period
immediately following your separation from service shall instead be paid on the
first business day after the date that is six months following your termination
date (or death, if earlier), with interest from the date such amounts would
otherwise have been paid at the short-term applicable federal rate, compounded
semi-annually, as determined under Section 1274 of the Internal Revenue Code of
1986, as amended, for the month in which payment would have been made but for
the delay in payment required to avoid the imposition of an additional rate of
tax on you under Section 409A.
It is understood that you are required to read, review, agree, sign and return
the following documents included with this letter: 1) the Conflict of Interest
Policy and Agreement, 2) the Workers’ Compensation Fraudulent Claims
notification, 3) the Employee Agreement concerning inventions, discoveries, and
improvements, and 4) the Mediation and Arbitration Agreement, and 5) the Trading
in Company Stock
__JMP EK______
Initials          

 



--------------------------------------------------------------------------------



 



Ms. Elisa Karlson
August 25, 2008
Page 9 of 9

Interoffice Memorandum. Additionally, the Immigration and Reform Act 1986
requires each new employee to provide proof of eligibility to work in the United
States.
Valeant Policy will govern any other matter not specifically covered by this
letter.
The terms of this letter constitute the entire agreement between Valeant and you
with respect to the subject matter hereof, superseding all prior agreements and
negotiations.
We are pleased to have you join us. As confirmation of acceptance of this
employment offer, please sign this letter indicating your agreement and
acceptance of the terms and conditions of employment. In addition, please mail
the original signed offer letter in the envelope provided. A duplicate copy of
this offer letter is included for your records.
Again, welcome to Valeant!
Sincerely,
/s/ J. Michael Pearson
J. Michael Pearson
Chairman, Chief Executive Officer
AGREED AND ACCEPTED:

      _/s/ Elisa Karlson                       Date: ___September 10, 2009___
Elisa Karlson    

__JMP EK______
Initials          